SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

496
KA 15-01590
PRESENT: SMITH, J.P., CARNI, DEJOSEPH, NEMOYER, AND TROUTMAN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

DURELL BLUNT, DEFENDANT-APPELLANT.


NORMAN P. EFFMAN, PUBLIC DEFENDER, WARSAW (ADAM W. KOCH OF COUNSEL),
FOR DEFENDANT-APPELLANT.

DONALD G. O’GEEN, DISTRICT ATTORNEY, WARSAW (ERIC R. SCHIENER OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Wyoming County Court (Michael M.
Mohun, J.), rendered September 16, 2015. The judgment convicted
defendant, after a jury trial, of promoting prison contraband in the
first degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him,
upon a jury verdict, of promoting prison contraband in the first
degree (Penal Law § 205.25 [2]). Contrary to defendant’s contention,
we conclude that the evidence is legally sufficient to support the
conviction (see People v Mansilla, 143 AD3d 1263, 1263; People v
Davey, 134 AD3d 1448, 1449). Viewed in the light most favorable to
the prosecution (see People v Contes, 60 NY2d 620, 621), the evidence
provided a “valid line of reasoning and permissible inferences which
could lead a rational person to the conclusion reached by the jury on
the basis of the evidence at trial” (People v Bleakley, 69 NY2d 490,
495), i.e., that defendant possessed a flat, sharpened piece of metal
that he wielded during a prison fight. Moreover, viewing the evidence
in light of the elements of the crime as charged to the jury (see
People v Danielson, 9 NY3d 342, 349), we conclude that the verdict is
not against the weight of the evidence (see People v Hood, 145 AD3d
1565, 1565-1566; Mansilla, 143 AD3d at 1263; see generally Bleakley,
69 NY2d at 495). We have considered defendant’s challenge to the
severity of his sentence and conclude that it is without merit.




Entered:    April 28, 2017                         Frances E. Cafarell
                                                   Clerk of the Court